
	
		II
		110th CONGRESS
		1st Session
		S. 837
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To develop a generation of school leaders
		  who are committed to, and effective in, increasing student achievement and to
		  ensure that all low-income, under-performing schools are led by effective
		  school leaders who are well-prepared to foster student
		  success.
	
	
		1.Short titleThis Act may be cited as the
			 Improving the Leadership and
			 Effectiveness of Administrators for Districts Act of 2007
			 or the I LEAD Act of
			 2007.
		2.School leadership
			(a)FindingsCongress finds the following:
				(1)In the next 5 years, the number of openings
			 for school principals is expected to grow by 20 percent and the number of
			 principals retiring is likely to see a marked increase. The resulting principal
			 shortage is expected to pose the greatest challenge for urban and rural local
			 educational agencies with large concentrations of high-poverty and
			 under-performing schools, as those local educational agencies often attract the
			 fewest new principals.
				(2)Literature from the American Educational
			 Research Association concludes that school leadership has significant effects
			 on student learning. School leaders can have positive effects on student
			 achievement, primarily by galvanizing effort around ambitious goals and by
			 establishing conditions that support teachers and help students succeed.
				(3)School leaders, especially in
			 under-performing schools, are typically unprepared to foster student success,
			 as the leaders themselves do not receive the proper support, resources, and
			 professional development needed to become effective leaders.
				(4)A 2003 Public Agenda report found that 72
			 percent of superintendents and 67 percent of principals agree that the typical
			 leadership training that administrators receive does not give administrators
			 what it takes to run today's school district.
				(5)State educational leaders currently lack
			 concrete benchmarks against which school leaders can be measured to determine
			 adequacy. State educational agencies and local educational agencies also lack
			 the funds necessary to recruit, train, and maintain successful school
			 leaders.
				(b)School leadershipSection 2151(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6651(b)) is amended to read as
			 follows:
				
					(b)School leadership
						(1)PurposesThe purposes of this subsection are—
							(A)to develop a generation of school leaders
				who are committed to, and effective in, increasing student achievement;
				and
							(B)to ensure that all under-performing schools
				are led by well-trained, well-supported, effective school leaders.
							(2)National principal recruitment
				program
							(A)In generalThe Secretary is authorized to establish
				and carry out a national principal recruitment program to assist high-need
				local educational agencies in recruiting and training principals (including
				assistant principals) through such activities as—
								(i)providing financial incentives to aspiring
				new principals;
								(ii)providing stipends to principals
				who—
									(I)have a demonstrated record of
				effectiveness; and
									(II)mentor new principals;
									(iii)carrying out professional development
				programs in instructional leadership and management; and
								(iv)providing incentives that are appropriate
				for teachers or individuals from other fields who want to become principals and
				that are effective in retaining new principals.
								(B)GrantsThe Secretary shall carry out this
				paragraph by making grants, on a competitive basis, to—
								(i)high-need local educational
				agencies;
								(ii)consortia of high-need local educational
				agencies; and
								(iii)partnerships of high-need local educational
				agencies, nonprofit organizations, and institutions of higher education.
								(3)Evaluation and model school leadership zone
				implementation grants
							(A)In generalThe Secretary shall establish a national
				competitive grant program to award grants to eligible entities to enable the
				eligible entities—
								(i)to carry out research-based evaluations
				described in subparagraph (D) examining the effectiveness of current State
				requirements for school leader certification or licensure in recruiting,
				training, and retaining effective school leaders who improve student
				achievement at schools that receive funding under part A of title I;
								(ii)to develop plans described in subparagraph
				(E) to build upon the State school leader certification or licensure process;
				and
								(iii)to create model school leadership zones in
				accordance with subparagraph (F) by implementing such plans.
								(B)Amount of grantsThe amount of a grant under this paragraph
				shall be based on a formula developed by the Secretary that takes into
				consideration—
								(i)the size of the school-age population
				served by the eligible entity; and
								(ii)the availability of additional resources to
				support the implementation of the evaluation and the changes to the State
				certification or licensure process.
								(C)ApplicationAn eligible entity desiring a grant under
				this paragraph shall submit an application to the Secretary at such time, in
				such manner, and containing such information as the Secretary may require. The
				application shall demonstrate that—
								(i)the results of the evaluation under
				subparagraph (D) will be used to drive changes in the State certification or
				licensure process if necessary; and
								(ii)the eligible entity is well-positioned to
				implement a successful evaluation, as determined by—
									(I)a strong commitment to school leadership
				among the local school superintendents, teachers, parents, and the local
				community, including private sector and higher education leaders; and
									(II)an ability to leverage additional funding
				to carry out the evaluation as well as the recommendations made as a result of
				the evaluation.
									(D)Evaluation
								(i)In generalAn eligible entity receiving a grant under
				this paragraph shall use grant funds to contract with an external agency that
				is experienced in conducting qualitative research to carry out a research-based
				evaluation of the school leader certification or licensure process in effect in
				the State as of the time of the evaluation, and the effect of such process on
				student achievement.
								(ii)DevelopmentThe evaluation described in clause (i)
				shall be developed in collaboration with groups such as—
									(I)veteran school leaders with track records
				of demonstrated gains in student achievement;
									(II)institutions of higher education involved
				with school leadership development located within the State; and
									(III)organizations that represent school
				leaders.
									(iii)MeasurementThe evaluation described in clause (i)
				shall include a measurement of the following student achievement indicators for
				the State:
									(I)Student achievement on the State academic
				assessments described in section 1111(b)(3).
									(II)Secondary school graduation rates, if
				applicable.
									(III)The degree of family and community
				involvement in the schools.
									(IV)Retention rates for school leaders,
				particularly in schools that have not made adequate yearly progress (as defined
				in section 1111(b)(2)(C)) for 1 or more of the school years following the date
				of enactment of the No Child Left Behind Act of 2001 (Public Law
				107–110).
									(V)School safety, including decreases in the
				number of suspensions and expulsions, and other crime reporting done by the
				schools.
									(VI)Student and teacher attendance
				rates.
									(VII)Any other factor that the Secretary
				determines necessary.
									(iv)Submission of evaluationAfter the completion of the evaluation
				under this subparagraph, an eligible entity receiving a grant under this
				paragraph shall submit a copy of the evaluation to the Secretary for approval
				under clause (v).
								(v)ApprovalThe Secretary shall review an evaluation
				submitted under clause (iv), and shall approve or reject the evaluation based
				on the extent the evaluation meets the criteria described in this
				subparagraph.
								(E)Building upon State requirements for school
				leader certification or licensure
								(i)In generalIn the case of an eligible entity receiving
				a grant under this paragraph whose evaluation under subparagraph (D)
				demonstrates that the school leader licensing or certification process of the
				State does not yield school leaders who are effective in improving student
				achievement, as measured by the student achievement indicators described in
				subparagraph (D)(iii), the eligible entity, in collaboration with the groups
				described in subparagraph (D)(ii), shall develop a plan to build upon the
				existing State certification or licensure processes for school leaders and
				improve the effectiveness of school leaders based on data from the evaluation
				developed under this paragraph.
								(ii)ContentThe plan described under clause (i) may
				include the following for potential school leaders:
									(I)Experimental training programs for
				individuals within the teaching profession and from other fields to enable
				individuals to become effective school leaders.
									(II)Incentives to encourage veteran and new
				school leaders to lead low-income, under-performing schools.
									(III)Ongoing professional development programs
				with track records of demonstrated goals in student achievement for all school
				leaders.
									(IV)Ongoing support, including being partnered
				for the first 2 years after the individual obtains a school leader license or
				certificate with a mentor who is a school leader with a demonstrated record of
				effectiveness to help design and implement a plan to improve student
				achievement at the new school leader's school.
									(V)Additional, specialized training for new
				principals leading schools with high populations of students with disabilities
				or students with limited English proficiency.
									(VI)Any other requirements the eligible entity
				developing the plan determines necessary.
									(F)School leadership zone
				implementation
								(i)Required activitiesAn eligible entity that receives a grant
				under this paragraph and that is required to develop a plan under subparagraph
				(E) shall use grant funds to create a model school leadership zone by
				implementing the plan developed by the eligible entity in an urban high-need
				local educational agency participating in the consortium described in paragraph
				(6)(A) and in a rural high-need local educational agency participating in such
				consortium.
								(ii)ReportNot later than 60 days after the last day
				of the grant period, an eligible entity that is required to carry out the
				activity described in clause (i) shall prepare and submit to the Secretary an
				analysis of the effectiveness of the model school leadership zone, based on
				evidence of the program’s impact on the student achievement indicators
				described in subparagraph (D)(iii).
								(4)Study on effectiveness of school leadership
				zones
							(A)In generalNot later than 4 years after the date of
				enactment of the Improving the Leadership and
				Effectiveness of Administrators for Districts Act of 2007, the
				Secretary shall enter into a contract with an external agency experienced in
				conducting qualitative research to conduct a study, in consultation with
				representatives of the high-need local educational agencies participating in
				the school leadership zones described in this subsection, evaluating the
				effectiveness of the school leadership zones developed under paragraph (3)(F)
				in the recruitment, training, and retraining of school leaders, as well as the
				effects of such zones on student achievement, as compared to the effectiveness
				of school leaders at similar schools served by local educational agencies not
				participating in the school leadership zones described in this
				subsection.
							(B)Criteria for evaluationThe criteria for the evaluation under
				subparagraph (A) shall be based on the student achievement indicators described
				in paragraph (3)(D)(iii).
							(5)Grants for replicating school leadership
				zones and amending school leader certification or licensure
				requirements
							(A)In generalThe Secretary shall award a grant to each
				eligible entity that received a grant under paragraph (3) and successfully
				created a model school leadership zone, as determined by the study under
				paragraph (4), to enable the eligible entity to use the data and research
				gathered and analyzed by the Secretary under paragraph (4) to revise the school
				leader certification or licensure process of the State in order to replicate
				the practices of the model school leadership zone in other local educational
				agencies within the State.
							(B)ApplicationAn eligible entity that received a grant
				under paragraph (3) and that desires to receive a grant under this paragraph
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
							(C)Amount of grantIn determining the amount of a grant under
				this paragraph, the Secretary shall increase the grant amount for each eligible
				entity that created a successful model school leadership zone under paragraph
				(3)(G) that also demonstrated significant positive impact on student
				achievement.
							(D)ReportNot later than 60 days after the last day
				of the grant period, an eligible entity receiving a grant under this paragraph
				shall prepare and submit to the Secretary a report regarding the effectiveness
				of the program under this paragraph.
							(6)DefinitionsIn this subsection:
							(A)Eligible entityThe term eligible entity means
				a State educational agency working in partnership with a consortium of
				high-need local educational agencies, which consortium shall include not less
				than 1 rural high-need local educational agency and not less than 1 urban
				high-need local educational agency.
							(B)School leaderThe term school leader means a
				principal or assistant principal.
							(C)Under-performing schoolThe term under-performing
				school means an elementary school or secondary school that has failed to
				make adequate yearly progress, as defined in section 1111(b)(2)(C), for 1 or
				more consecutive school years.
							(7)Authorization of
				appropriationsThere is
				authorized to be appropriated, to enable the Secretary to carry out this
				subsection and to award not less than a total of 10 grants under paragraphs (3)
				and (5) for each of 5 consecutive years, such sums as may be necessary for each
				of fiscal years 2008 through
				2012.
						.
			(c)Conforming amendmentSection 2103(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6603(b)) is amended by inserting
			 (except for section 2151(b)) after subpart
			 5.
			
